Citation Nr: 1601128	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 10 percent for postoperative removal, left tibia osteochondroma with degenerative arthritis, of the left knee.  

2. Entitlement to a rating higher than 10 percent for a tender scar of the left foreleg.  

3. Entitlement to service connection for a low back disability, to include lumbar strain, degenerative arthritis, and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Veteran's claim was previously developed as a claim of service connection for lumbar strain.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue currently on appeal has been broadened and recharacterized as is reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. In February 2014, the Veteran withdrew his claim for a rating higher than 10 percent for postoperative removal, left tibia osteochondroma with degenerative arthritis, of the left knee.  

2. In February 2014, the Veteran withdrew his claim for a rating higher than 10 percent for a tender scar of the left foreleg.  
3. The evidence is at least in relative equipoise as to whether the Veteran's lumbar strain, degenerative joint disease, and degenerative disc disease were incurred during his active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating higher than 10 percent for postoperative removal, left tibia osteochondroma with degenerative arthritis, of the left knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating higher than 10 percent for a tender scar of the left foreleg, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. Resolving all doubt in the Veteran's favor, the criteria for service connection for lumbar strain, degenerative joint disease, and degenerative disc disease are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Higher Ratings

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran, in February 2014 withdrew his appeal regarding the claims of a rating higher than 10 percent for postoperative removal, left tibia osteochondroma with degenerative arthritis, of the left knee, and a rating higher than 10 percent for a tender scar of the left foreleg.  During his October 2015 Board hearing he confirmed that the issues were withdrawn.  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.  

II.  Service Connection-A Low Back Disability

A.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for lumbar strain, degenerative joint disease, and degenerative disc disease, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a low back disability diagnosed as lumbar degenerative joint disease.  

Considering the claim for service connection for a low back disability, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran's low back disability during the appeal period has been diagnosed as lumbar strain, degenerative joint disease, and degenerative disc disease.  See November 2010 VA examination and treatment record, January 2011 MRI, July 2013 VA X-rays, and September 2013 VA treatment record.  

Second, service treatment records show that on multiple occasions the Veteran was treated for low back pain in conjunction with prostatitis.  See service treatment records dated in June 1981, January 1982, and June 1982.  He also was treated for back strain in August 1982 and was put on physical profile.  Moreover, when the Veteran was in a motor vehicle accident and was hit by another car in September 1982, he complained of low back pain, and the examination showed tender and tight paravertebral muscle in the lumbosacral area.  Post-service medical records show discogenic back pain and low back pain.  See private medical records dated in July 1998 and August 1999.  
Third, the Veteran's October 2015 testimony that he has had ongoing constant back pain and flare-ups since his motor vehicle accident in service is competent as he is a layperson is competent to report symptoms of low back pain.  He explained that since his separation from service in 1982 he received biannual treatment for his back condition, which included cortisone injections, and that his doctor told him that his back problems would continue to develop with age.  He is certainly competent to state that the low back pain he experiences today is similar to the one he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His testimony is deemed credible.  Such means that the Veteran has presented competent and credible evidence of a chronic low back disability that has existed from service to the present.  

In summary, the Board finds that the evidence establishes that the Veteran had multiple instances of back pain during service-both prior and subsequent to his in-service motor vehicle accident.  The evidence also establishes that, during the current appeal period, his low back disability has been diagnosed as lumbar strain, degenerative joint disease, and degenerative disc disease.  For reasons discussed above, there is probative evidence with regard to a nexus under 38 C.F.R. § 3.303(a) between service and the lumbar strain and degenerative disc disease and, under 3.303(b), between service and the degenerative joint disease.  In reaching this decision, the Board recognizes that there is an unfavorable opinion of record.  On VA examination in November 2010, the examiner opined that it is less than likely that the Veteran's lumbar strain is related to an in-service event as there is no available pertinent in-service medical evidence referencing a lumbar condition and after service there is a 28 year gap of back complaints.  However, the examiner's rationale is based on a factually inaccurate premise that there is a 28 year gap of subjective and objective complaints as the competent evidence discussed above shows that the Veteran has had back pain since service.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current low back disability diagnosed as lumbar strain, degenerative joint disease, and degenerative disc disease.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for lumbar strain, degenerative joint disease, and degenerative disc disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal of the claim of entitlement to a rating higher than 10 percent for postoperative removal, left tibia osteochondroma with degenerative arthritis, of the left knee, is dismissed.  

The appeal of the claim of entitlement to a rating higher than 10 percent for a tender scar of the left foreleg is dismissed.

Service connection for lumbar strain, degenerative joint disease, and degenerative disc disease is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


